Citation Nr: 1340036	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a left pneumothorax (claimed as a collapsed left lung).

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right pneumothorax (claimed as a collapsed right lung).

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a hearing at the RO before a Veterans Law Judge (Board hearing).  A transcript of that hearing is of record.  However, in a February 2013 letter, the Board advised him that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and he was requested to indicate if he desired a new hearing.  In a February 2013 signed response, the Veteran indicated that he wished to testify at another Board hearing.

In March 2013, the Board dismissed the Veteran's claim of service connection for benign prostatic hypertrophy, status post prostate reduction, and remanded his remaining claims to the RO to comply with his request to be scheduled for another Board hearing.

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The matters of the reopened claims for service connection for right and left pneumothorax and for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1977 rating decision denied service connection for a left lung pneumothorax; and, a May 1994 rating decision denied service connection for a bilateral pneumothorax including as due to exposure to Agent Orange; the Veteran did not appeal these determinations and no new and material evidence was received within one year of their issuance.

2.  The evidence added to the record since the August 1994 decision that denied the claim for service connection for a bilateral pneumothorax including as due to exposure to Agent Orange raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The August 1977 rating decision denying a claim of entitlement to service connection for a left pneumothorax, and the May 1994 rating decision denying a claim of entitlement to service connection for a bilateral pneumothorax including as due to exposure to Agent Orange, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the August 1994 RO decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claims of entitlement to service connection for left and right lung pneumothorax, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

An August 1977 rating decision denied the Veteran's claim of service connection for a left lung pneumothorax, finding no evidence of treatment in service for a lung problem and no evidence that any currently diagnosed lung disability was incurred in active service.  

The evidence of record at the time of the August 1977 RO decision included the Veteran's service treatment records that were silent as to treatment for a lung disorder.  Also of record were private treatment notes, dated from November 1972 to March 1977, indicating that the Veteran was treated for a left pneumothorax in November 1972, and January and December 1974.

The Veteran was notified in writing of the RO's August 1977 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the August 1977 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In May 1990, the RO received the Veteran's claim of service connection for a bilateral pneumothorax as due to exposure to Agent Orange.  The evidence added to the record since the August 1977 rating decision included VA medical records indicating that the Veteran was hospitalized from June to July 1977 for treatment of a recurrent left-sided pneumothorax, for which he underwent pleurodesis.  

Also added to the record were private treatment records showing that, in February 1981, the Veteran was treated for a right-sided pneumothorax and underwent a closed thoractomy on the right.

A May 1994 rating decision denied service connection for bilateral pneumothorax, including as due to exposure to Agent Orange.  

The Veteran was notified in writing of the RO's May 1994 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the May 1994 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in March 2009.  The evidence added to the record since the May 1994 rating decision includes VA and non-VA medical records, dated from 1996 to 2010, and the Veteran's oral and written statements in support of his claim.  

Added to the record are private hospital records, dated in December 2007, showing that the Veteran was treated for injuries sustained in a fall and was noted to have a small left-sided pneumothorax.

During his May 2013 Board hearing, the Veteran reported that he was occasionally seen on sick call for a cold or flu that was treated with antibiotics.  See Board hearing transcript at page 10.  He experienced his first left-sided pneumothorax in November 1972, while at home in bed that was his initial indication of a problem with a collapsed lung.  Id. at 10-11.  

The Veteran' left lung subsequently collapsed several more times between 1972 and 1977, after which he underwent left lung surgery at the VA medical center (VAMC) in Dallas, and his right lung also collapsed at that time.  Id. at 11-12.  Surgeons advised the Veteran that his lung problem was mostly caused by service.  Id.  His right lung collapsed again and he underwent right lung surgery in approximately 1980.  Id. at 16.  He still experienced chest problems particularly when he had a cold but had no lung problems between 1980 and 2007, until he fell and both lungs partially collapsed.  Id. at 13 and 16.  

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology that tend to suggest that a bilateral pneumothorax disability may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for left and right pneumothorax are reopened, and to this extent the appeal is granted. 

REMAND

The Veteran testified that, in 1977, surgeons advised that his lung problems were related to service, particularly given that his first left lung collapse occurred less than one year after his discharge from active service.  

Records shows that the Veteran underwent a closed thoracotomy on the right in February 1981.  That operative report recounts a history of four spontaneous pneumothoraces on the left and a pleurectomy on the left three years earlier.  He was still smoking, although he was advised not to do so.  In 2007, the Veteran experienced another left-sided pneumothorax.

Given the proximity of the Veteran's initial lung problem to his discharge from active service, approximately ten months earlier, and the recurrent lung problems he experienced, the Board finds that he should be afforded a VA examination to determine nature and etiology of any left or right lung pneumothorax disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The Veteran also seeks service connection for right ear hearing loss that he attributes to exposure to acoustic trauma while serving in combat in Vietnam.  His service records show that he served in Vietnam from October 1970 to November 1971 and that his military occupation was light weapons infantryman.

During his May 2013 Board hearing, the Veteran described daily exposure to small arms fire.  See Board hearing transcript at page 7.  He noted an incident during which artillery rounds were fired above his position and caused "definite" hearing loss for a "short period".  See Board hearing transcript at page 3.  The Veteran was given ear plugs but did not always use them when going through brush.  Id. at 4.  

Further, the Veteran noted that, when examined at induction, his hearing acuity showed hearing loss although, when examined at separation, he was reported to have perfect hearing, and he argued that the tests were unreliable.  Id.  After discharge, in the mid-1970s, the Veteran recalled having difficulty hearing others' voices.  Id. at 9.  He denied any post service noise exposure, and explained that he worked as a waiter and in animal control.  Id. at 5.

Service treatment records show that, when examined for induction into service in February 1970, the Veteran's audiological evaluation findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
15
10
0
5
20

When examined for separation in December 1971, audiological evaluation findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Post service, an October 2009 statement from J.A.C., AUD, a private audiologist, indicates that tests revealed a mild to severe high frequency sensory-neural hearing loss in both ears, beginning at 6000 Hertz in the right ear and 3000 Hertz in the left ear.  The audiologist reviewed the Veteran's service treatment records that showed normal hearing at induction and separation, and opined that his "hearing loss was contributed to by noise exposure to small arms fire and artillery fire during his military service."  The audiologist also commented that the Veteran's separation physical appeared "suspicious" since there was an improvement of 20 decibel hearing at the frequency most affected by noise exposure.  

The audiological evaluation performed by J.A.C., in pure tone thresholds, in decibels, appears to show findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
35
25
LEFT
10
15
30
45
-

In March 2010, a VA audiologist examined the Veteran.  Audiological evaluation findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
25
25
LEFT
5
10
20
40
65

Speech recognition was 100 percent in each ear on the Maryland CNC Test.  The examiner diagnosed hearing within normal limits in the right ear from 500 to 4,000 Hertz.  In the examiner's opinion, the Veteran's right hearing loss did not meet the criteria for disability as per VA regulations and left ear hearing loss was less likely than not related to military service.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In light of the lay statements attesting to exposure to noise from daily exposure to small arms fire during service, and the conflicting findings regarding the true level of his right ear auditory acuity, the Veteran should be afforded a new VA examination performed by a physician with expertise to assess the nature and etiology of any bilateral hearing loss found present.  See McLendon v. Nicholson, 20 Vet. App. at 79; see also Davidson v. Shinseki, 581 F.3d at 1313. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination performed by a physician with expertise (i.e., pulmonologist) to determine the etiology of any right or left pneumothorax disability found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims folder should be made available to the examining physician for review.

a. For any right or left pneumothorax disability found, the examiner should opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the appellant's active duty service.  In providing this opinion, the examiner is particularly requested to address the significance, if any, between the proximity of onset of the Veteran's initial left pneumothorax in November 1972 and his discharge from active service in January 1972.  Any opinion offered should be accompanied by a fully explanatory rationale. 

2. Schedule the Veteran for a VA examination performed by a physician to determine the etiology of any diagnosed hearing loss found to be present.  A complete history of the claimed disorder should be obtained from the Veteran, including any post-service noise exposure.  Audiometric and any other indicated testing should be conducted and all clinical findings reported in detail.  The claims folder should be made available to the examining physician for review.

a. For any right ear hearing loss identified, the examiner should opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the appellant's active duty service.  In providing this opinion, the examiner should consider the Veteran's credible report of exposure to acoustic trauma due to weapons fire in service and the opinions of J.A.C, the private audiologist in October 2009 (to the effect that exposure to acoustic trauma in service at least as likely as not contributed to the Veteran's current hearing loss) and the March 2010 VA examiner (to the effect that the Veteran had normal right ear hearing and left ear hearing loss was less likely than not due to military service).  The examiner is also requested to comment on the fact that the in-service audiometric tests appear to reflect an improvement in auditory acuity- as this defies common sense, the examiner should state whether such fluctuations are expected and if not, whether the in-service audiometric data should be deemed unreliable as a result.  Any opinion offered should be accompanied by a fully explanatory rationale. 

3. Thereafter, readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


